DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a computer-implemented method for digitization of papercraft folding for creation of a papercraft model comprising:
monitoring, via an RFID reader, a sheet provided with an array of RFID tags;
determining, based on RFID reader output, an occurrence of a fold performed on the sheet;
determining fold properties of the occurred fold; and
storing the fold properties as a fold dataset of the occurred fold;
regarding claim 15, a papercraft digitization system comprising:
a sheet provided with an array of RFID tags;
an RFID reader configured to monitor the RFID tags;
a processing module configured to determine an occurrence and fold properties of a fold based on RFID reader output provided by the RFID reader, wherein the processing module is further configured to generate a fold list by storing the fold properties of each occurred fold as a fold dataset; and
regarding claim 20, a system for digitization of papercraft folding for creation of a papercraft model comprising:
monitoring, via an RFID reader, a sheet provided with an array of RFID tags;
determining, based on RFID reader output, an occurrence of a fold performed on the sheet;
determining fold properties of the occurred fold; and
storing the fold properties as a fold dataset of the occurred fold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coste (US 7301460) teaches a packaging that can be checked for tampering.
Lee (US 20110308986) teaches a packaging box with a radio frequency identification tag.
McDonald (US 20120067962) teaches a folded sheet article and method of manufacturing the same.
Zekios et al. (US 10833392) teach reconfigurable foldable and/or origami passive arrays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 13, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876